

113 S2354 RS: DHS Cybersecurity Workforce Recruitment and Retention Act of 2014
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 463113th CONGRESS2d SessionS. 2354[Report No. 113–207]IN THE SENATE OF THE UNITED STATESMay 20, 2014Mr. Carper introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 14, 2014Reported by Mr. Carper, with an amendmentInsert the part printed in italicA BILLTo improve cybersecurity recruitment and retention.1.Short titleThis Act may be cited as the DHS Cybersecurity Workforce Recruitment and Retention Act of 2014.2.Cybersecurity recruitment and retention(a)In generalAt the end of subtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.),
			 add the following:226.Cybersecurity recruitment and retention(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Homeland Security and Governmental Affairs and the Committee on
			 Appropriations of the Senate and the Committee on Homeland Security and
			 the Committee on Appropriations of the House of Representatives.(2)Collective bargaining agreementThe term collective bargaining agreement has the meaning given that term in section 7103(a)(8) of title 5, United States Code.(3)Excepted serviceThe term excepted service has the meaning given that term in section 2103 of title 5, United States Code.(4)Preference eligibleThe term preference eligible has the meaning given that term in section 2108 of title 5, United States Code.(5)Qualified positionThe term qualified position means a position, designated by the Secretary for the purpose of this section, in which the
			 incumbent performs, manages, or supervises functions that execute the
			 responsibilities of the Department relating to cybersecurity.(6)Senior executive serviceThe term Senior Executive Service has the meaning given that term in section 2101a of title 5, United States Code.(b)General authority(1)Establish positions, appoint personnel, and fix rates of pay(A)General authorityThe Secretary may—(i)establish, as positions in the excepted service, such qualified positions in the Department as the
			 Secretary determines necessary to carry out the responsibilities of the
			 Department relating to cybersecurity, including positions formerly
			 identified as—(I)senior level positions designated under section 5376 of title 5, United States Code; and(II)positions in the Senior Executive Service;(ii)appoint an  individual to a qualified position (after taking into consideration the availability of
			 preference eligibles for appointment to the position); and(iii)subject to the requirements of paragraphs (2) and (3), fix the compensation of	an individual for
			 service in a qualified position.(B)Construction with other lawsThe authority of the Secretary under this subsection applies without regard to the provisions of
			 any
			 other law relating to the appointment, number, classification, or
			 compensation of employees.(2)Basic pay(A)Authority to fix rates of basic payIn accordance with this section, the Secretary shall fix the rates of basic pay for  any qualified
			 position established under paragraph (1) in relation to the rates of pay
			 provided for  employees in comparable positions in the Department of
			 Defense and subject to the same limitations on maximum rates of pay
			 established for such employees by law or regulation.(B)Prevailing rate systemsThe Secretary may, consistent with section 5341 of title 5, United States Code, adopt such
			 provisions of that title as provide for prevailing rate systems of basic
			 pay and may apply those provisions to qualified positions for employees in
			 or under which the Department may employ individuals described by section
			 5342(a)(2)(A) of that title.(3)Additional compensation, incentives, and allowances(A)Additional compensation based on title 5 authoritiesThe Secretary may provide employees in qualified positions compensation (in addition to basic pay),
			 including benefits, incentives, and allowances, consistent with, and not
			 in excess of the level authorized for, comparable positions authorized by
			 title 5, United States Code.(B)Allowances in nonforeign areasAn employee in a qualified position whose rate of basic pay is fixed under paragraph (2)(A) shall
			 be
			 eligible for an allowance under section 5941 of title 5, United States
			 Code,
			 on the same basis and to the same extent  as  if the employee was an
			 employee covered by such section 5941, including
			 eligibility conditions, allowance rates, and all other terms and
			 conditions in law or regulation.(4)Plan for execution of authoritiesNot later than 120 days after the date of enactment of this section, the Secretary shall submit a
			 report to the appropriate committees of Congress with a plan for the use
			 of the authorities provided under this subsection.(5)Collective bargaining agreementsNothing in paragraph (1) may be construed to impair the continued effectiveness of a collective
			 bargaining agreement with respect to an office, component, subcomponent,
			 or equivalent of the Department that is a successor to an office,
			 component, subcomponent, or equivalent of the Department covered by the
			 agreement before the succession.(6)Required regulationsThe Secretary, in coordination with the Director of the Office of Personnel Management, shall
			 prescribe regulations for the administration of this section.(c)Annual reportNot later than 1 year after the date of enactment of this section, and every year thereafter for 4
			 years, the Secretary shall submit to the appropriate committees of
			 Congress a detailed report that—(1)discusses the process used by the Secretary in accepting applications, assessing candidates,
			 ensuring adherence to veterans’ preference, and selecting applicants for
			 vacancies to be filled by an individual for a qualified position;(2)describes—(A)how the Secretary plans to fulfill the critical need of the Department to recruit and retain
			 employees in qualified positions;(B)the measures that will be used to measure progress; and(C)any actions taken during the reporting period to fulfill such critical need;(3)discusses how the planning and actions taken under paragraph (2) are integrated into the strategic
			 workforce planning of the Department;(4)provides metrics on actions occurring during the reporting period, including—(A)the number of employees in qualified positions hired by occupation and grade and level or pay band;(B)the placement of employees in qualified positions by directorate and office within the Department;(C)the total number of veterans hired;(D)the number of separations of employees in qualified positions by occupation and grade and level or
			 pay band;(E)the number of retirements of employees in qualified positions by occupation and grade and level or
			 pay band; and(F)the number and amounts of recruitment, relocation, and retention incentives paid to employees in
			 qualified positions by occupation and grade and level or pay band; and(5)describes the training provided to supervisors of employees in qualified positions at the
			 Department on the use of the new authorities.(d)Three-Year Probationary PeriodThe probationary period for all employees hired under the authority established in this section
			 shall be  3 years.(e)Incumbents of existing competitive service positions(1)In generalAn individual serving in a position on the date of enactment of this section that  is selected to
			 be converted to a position in the excepted service under this section
			 shall have the right to refuse such conversion.(2)Subsequent conversionAfter the date on which an individual who refuses a conversion under paragraph (1) stops serving in
			 the position selected to be converted, the position may be converted to a
			 position in the excepted service..(b)Conforming amendmentSection 3132(a)(2) of title 5, United States Code, is amended in the matter following subparagraph
			 (E)—(1)in clause (i), by striking or at the end;(2)in clause (ii), by inserting or after the semicolon; and(3)by inserting after clause (ii) the following:(iii)any position established as a qualified position in the excepted service by the Secretary of
			 Homeland Security under section 226 of the Homeland Security Act of 2002;.(c)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by inserting after the item relating to section 225 the
			 following:Sec. 226. Cybersecurity recruitment and retention..3.Homeland security cybersecurity workforce assessment(a)Short
			 titleThis section may be cited as
			 the Homeland Security Cybersecurity Workforce Assessment Act.(b)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Homeland Security of the House of Representatives; and(C)the Committee on House Administration of the House of Representatives.(2)Cybersecurity work category; data element code; specialty areaThe
			 terms Cybersecurity Work Category, Data Element Code, and Specialty Area have the meanings given such terms in the Office of Personnel Management’s Guide to Data
			 Standards.(3)DepartmentThe term Department means the Department of Homeland Security.(4)DirectorThe term Director means the Director of the Office of Personnel Management.(5)SecretaryThe term Secretary means the Secretary of Homeland Security.(c)National Cybersecurity Workforce Measurement Initiative(1)In generalThe Secretary shall—(A)identify all cybersecurity workforce positions within the Department;(B)determine the primary Cybersecurity Work Category and Specialty Area of such positions; and(C)assign the corresponding Data Element Code, as	set  forth  in	the  Office of Personnel
			 Management’s Guide to Data Standards which is aligned with the National
			 Initiative for Cybersecurity Education’s National Cybersecurity Workforce
			 Framework report,  in	accordance  with  paragraph (2).(2)Employment codes(A)ProceduresNot later than 90 days after the date of the enactment of this Act, the Secretary shall
			 establish procedures—(i)to identify open positions that include cybersecurity functions (as defined in the OPM Guide to
			 Data Standards); and(ii)to assign the appropriate employment code to each such position, using agreed standards and
			 definitions.(B)Code assignmentsNot later than 9 months after the date of the enactment of this Act, the Secretary shall
			 assign the appropriate employment code to—(i)each employee within the Department who carries out cybersecurity functions; and(ii)each open position within the Department that have been identified as having cybersecurity
			 functions.(3)Progress reportNot later than 1 year after the date of the enactment of this Act, the Director shall submit a
			 progress
			 report  on the implementation of this subsection to the appropriate
			 congressional committees.(d)Identification of cybersecurity specialty areas of critical need(1)In generalBeginning not later than 1 year after the date on which the employment codes are assigned to
			 employees
			 pursuant to subsection (c)(2)(B), and annually through 2021, the
			 Secretary,
			 in
			 consultation with the
			 Director, shall—(A)identify Cybersecurity Work Categories and Specialty Areas of critical need in the Department’s
			 cybersecurity workforce; and(B)submit a report to the Director that—(i)describes the Cybersecurity Work Categories and Specialty Areas identified under subparagraph (A);
			 and(ii)substantiates the critical need designations.(2)GuidanceThe Director shall provide the Secretary with timely guidance for identifying Cybersecurity Work
			 Categories and Specialty Areas of
			 critical need, including—(A)current Cybersecurity Work Categories and Specialty Areas with acute skill shortages; and(B)Cybersecurity Work Categories and Specialty Areas with emerging skill shortages.(3)Cybersecurity critical needs reportNot later than 18 months after the date of the enactment of this Act, the Secretary, in
			 consultation
			 with the Director, shall—(A)identify Specialty Areas of critical need for cybersecurity workforce across the Department;
			 and(B)submit a progress report on the implementation of this subsection to the appropriate congressional
			 committees.(e)Government
			 Accountability Office status reportsThe Comptroller General of the United States
			 shall—(1)analyze and monitor the implementation of subsections (c) and (d); and(2)not later than 3 years after the date of the enactment of this Act,
			 submit a report to the appropriate congressional committees
			 that describes the status of
			 such implementation.July 14, 2014Reported with an amendment